Citation Nr: 1707715	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for genital herpes.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for coronary artery disease.

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.

6.  Entitlement to in an initial evaluation in excess of 30 percent for bilateral foot pes planus with severe callosities.

7.  Entitlement to a compensable evaluation prior to February 15, 2012 and an evaluation in excess of 10 percent thereafter for residuals of a right inguinal hernia repair.  

8.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days due to the claimed acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2007, February 2009, September 2014, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2007 decision, the claims of entitlement to service connection for a bilateral foot disorder, bilateral hearing loss, and genital herpes were denied.  The claim of entitlement to a compensable disability evaluation for residuals of a right inguinal hernia repair was denied.  The Veteran disagreed with this decision and perfected his appeal in January 2008.

In the February 2009 decision, the claim of entitlement to service connection for a bilateral foot disorder was granted, and a noncompensable (0 percent) evaluation was assigned, effective as of May 2, 2006.  The Veteran disagreed with this assignment and perfected his appeal in July 2009.

In the January 2013 decision, the claim of entitlement to an increased evaluation for bilateral pes planus with severe callosities was granted, and the noncompensable evaluation was increased to 30 percent, effective as of May 2, 2006.  The claim of entitlement to an increased evaluation for residuals of a right hernia repair was granted, and the noncompensable evaluation was increased to 10 percent, effective as of February 15, 2012.

In the September 2014 decision, the claims of entitlement to an acquired psychiatric disorder and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days, were denied.  

In the April 2015 decision, the previously denied claims of entitlement to service connection for hypertension and entitlement to service connection for coronary artery disease were not reopened.  The claims of entitlement to an acquired psychiatric disorder and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days, were again denied.  The Veteran disagreed with this decision, as well as the September 2014 decision, and perfected his appeal in June 2016.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

In his February 2015 written submission, the Veteran requested a videoconference hearing before the Board.  Likewise, in his June 2016 substantive appeal, the Veteran again requested a videoconference hearing before the Board.  In a December 23, 2016, letter, VA informed the Veteran that the requested hearing was scheduled for January 23, 2017.  On January 23, 2017, the Veteran's representative submitted a statement indicating that the Veteran had contacted him and stated that he was not able to go to the hearing due to a "stomach virus."  The Veteran's representative requested that the hearing be rescheduled.  

In light of the Veteran's aforementioned illness, the Board finds that a remand is necessary in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2016).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




